Citation Nr: 1030105	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-02 136	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for residuals 
of prostate cancer.

2.  Entitlement to a rating higher than 10 percent for a low back 
disability prior to July 23, 2009, and a rating higher than 20 
percent since.

3.  Entitlement to a rating higher than 20 percent for associated 
radiculopathy of the left lower extremity.

4.  Entitlement to a compensable rating for erectile dysfunction.

5.  Entitlement to a rating higher than 10 percent for a left 
knee disability.

6.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1962 
until retiring in January 1991.

This appeal to the Board of Veterans' Appeals (Board) originated 
from a July 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

That July 2005 rating decision confirmed and continued a 
noncompensable (i.e., 0 percent) rating then in effect for the 
Veteran's low back disability.  However, a subsequent October 
2006 RO decision increased the disability rating to 10 percent 
effective February 10, 2005, and an even more recent August 2009 
RO decision increased the rating to 20 percent effective July 23, 
2009, and granted a separate 20 percent rating - also as of that 
date, for the associated radiculopathy affecting the left lower 
extremity.  Absent an express waiver, a claimant seeking a 
disability rating greater than assigned will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and the claim remains in controversy where less than 
the maximum available benefits are awarded.  AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993).  Here, the Veteran has not indicated he is 
content or satisfied with the increases in the ratings for his 
low back disability to these higher levels, or otherwise 
withdrawn his appeal of this claim, so the Board must consider 
whether he is entitled to even higher ratings.  And although he 


did not definitively appeal the rating assigned for the 
associated left lower extremity radiculopathy, this additional 
impairment is part and parcel of his underlying low back 
disability and, therefore, the rating for it also will be 
considered in this decision.

It further warrants mentioning that the Veteran filed a Notice of 
Disagreement (NOD) in February 2006 with the rating assigned for 
the residuals of his prostate cancer.  Because, however, the RO 
subsequently granted a temporary 100 percent rating for this 
disability, a Statement of the Case (SOC) was not issued until 
October 2008.  And he did not file a Substantive Appeal (VA Form 
9/equivalent) within 60 days of that SOC as required to continue 
the appeal and advance this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.302, 20.1103.  He later attempted to raise this 
issue again during his January 2009 hearing with a local Decision 
Review Officer (DRO), but the DRO informed him that his appeal 
was withdrawn by his failure to file a timely Substantive Appeal.  
But based on the holding in Percy v. Shinseki, 23 Vet. App. 37, 
44-47 (2009), the Board has discretionary authority and 
jurisdiction to still consider this additional claim, even absent 
the perfection of a timely appeal.  The Veteran has since 
submitted evidence that he mistakenly believed his November 2006 
VA Form 9 was also a Substantive Appeal concerning this 
additional claim.  So, in the interest of fairness, the Board is 
electing to exercise its discretional authority, excuse the 
untimely filing of an appeal concerning this additional claim, 
and assume jurisdiction over this additional issue.

The Veteran also filed a NOD in February 2006 in response to the 
confirmation and continuance of the 10 percent rating for his 
left knee patella pain syndrome in a July 2005 RO decision.  The 
RO subsequently issued another decision in April 2007 concerning 
this claim, again denying a rating higher than 10 percent, but 
did not also issue a SOC in response to the earlier NOD.  So the 
Board must remand this claim to the RO, via the Appeals 
Management Center (AMC), rather than merely referring it there, 
to provide the Veteran a SOC concerning this other claim and to 
give him an opportunity to perfect his appeal to the Board 
concerning this additional issue by also, in response, filing a 
timely Substantive Appeal (VA Form 9 or equivalent).  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

As well, the Veteran filed a claim for a TDIU in February 2005, 
which was denied in the July 2005 RO decision.  He did not 
specifically appeal that decision.  He again filed for a TDIU in 
January 2009, which was again denied in a January 2010 RO 
decision.  And in light of the holding in Rice v. Shinseki, 
22 Vet. App. 447 (2009), this TDIU claim is considered a 
derivative of his increased-rating claims on appeal and, thus, 
also on appeal.  See also Roberson v. Principi, 251 F.3d 1378, 
1384 (2001).

In October 2009, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge of the Board, commonly 
referred to as a Travel Board hearing.


FINDINGS OF FACT

1.  Prior to July 23, 2009, the Veteran's low back disability was 
manifested by painful motion, flexion to 70 degrees not further 
limited on repetitive use, normal posture and gait, and mild 
radiculopathy in the left lower extremity. 

2.  Since July 23, 2009, the Veteran's low back disability has 
been manifested by painful motion, flexion to 45 degrees not 
further limited on repetitive use, a limping gait, and moderate 
radiculopathy in the left lower extremity 

3.  The Veteran has no erectile power or function, but there is 
no accompanying physical penile deformity.

4.  There is no evidence the Veteran's service-connected 
disabilities preclude him from obtaining and maintaining 
substantially gainful employment.

5.  The residuals of the Veteran's prostate cancer are urinary 
and bowel incontinence requiring the changing of absorbent 
materials six times a day, urinary frequency of 12 times a day 
and 4 times a night and urinary urgency.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 percent 
for the orthopedic manifestations of the Veteran's low back 
disability prior to July 23, 2009, or for a rating higher than 20 
percent since.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.71a, Diagnostic Code 5242 (2009).

2.  The criteria are met for a 10 percent rating for the 
Veteran's neurological manifestations of his low back disability, 
radiculopathy of the left lower extremity, prior to July 23, 
2009, however, the criteria are not met for a rating higher than 
20 percent since.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.71a, 4.124a, Diagnostic Code 5242, 8510 (2009).

3.  The criteria are not met for a compensable rating for 
erectile dysfunction.  38 U.S.C.A. §§  1144, 1155 (West 2002); 
38 C.F.R. §§ 3.350(a)(1)(ii), 4.1-4.14, 4.115b, Diagnostic Code 
7522 (2009).

4.  The criteria are not met for a TDIU. 38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 
(2009).

5.  The criteria are met for a higher 60 percent for urinary 
incontinence as a residual of prostate cancer.  38 U.S.C.A. §§  
1144, 1155 (West 2002); 38 C.F.R. §§ 3.350(a)(1)(ii), 4.1-4.14, 
4.115a, 4.115b, Diagnostic Code 7528,  (2009).

6.  The criteria also are met for a 10 percent rating for fecal 
incontinence as an additional residual of the prostate cancer.  
38 U.S.C.A. §§  1144, 1155 (West 2002); 38 C.F.R. §§ 
3.350(a)(1)(ii), 4.1-4.14, 4.114, Diagnostic Code 7332 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the 


case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate the 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.



In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in February 
2005, January 2007, October 2008, September 2009, and October 
2009.  These letters informed him of his and VA's respective 
responsibilities in obtaining supporting evidence and also 
complied with Dingess by also apprising him of the disability 
rating and downstream effective date elements of his claims.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical and 
other records that he identified.  The Board does note that there 
appears to be a two-year lapse in the VA treatment records 
between June 2006 and October 2008, however, the April 2007 
rating decision indicates that no records were available for this 
time period.  He was also examined for VA compensation purposes 
in March 2005 and July 2009.  These examination reports and 
medical and other evidence on file contain the information needed 
to assess the severity of his low back disability, erectile 
dysfunction, and the residuals of prostate cancer, the 
determinative issues.  38 C.F.R. §§ 3.327, 4.2.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board 
finds that no further development is needed to meet the 
requirements of the VCAA or Court.

II.	Increased Rating for the Low Back Disability and 
Associated Left Lower Extremity Radiculopathy

In October 1991, the RO granted service connection for lumbar 
degenerative joint disease (i.e., arthritis) as a residual of a 
lumbosacral strain.  The Veteran filed this claim for increase in 
February 2005, alleging this condition was more severe than 
contemplated by the noncompensable (i.e., 0 percent) rating then 
in effect.  In October 2006, the RO increased the rating to 10 
percent effective February 10, 2005, and then in August 2009 to 
20 percent for the orthopedic manifestations with an additional, 
separate, 20 percent rating for the neurological complications 
(left lower extremity radiculopathy) effective July 23, 2009.  



So the issue now is whether the Veteran is entitled to a rating 
higher than 10 percent prior to June 23, 2009, and ratings higher 
than two 20 percent ratings since.  

For the reasons and bases discussed below, the Board finds that 
the Veteran's condition warranted two 10 percent ratings, one for 
the orthopedic manifestations and one for the neurological 
complications, prior to July 23, 2009, and the two currently 
assigned 20 percent ratings since.

Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  



When determining the severity of a musculoskeletal disability, 
which is at least partly rated on the basis of range of motion, 
VA must consider the extent the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively shown due to the extent of his pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during times 
when his symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, 
a Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 
and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  In addition to these types of symptoms, other 
considerations include whether there is swelling, deformity or 
atrophy from disuse.  38 C.F.R. § 4.45.

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight- bearing are related considerations.  38 C.F.R. § 4.45 
(2009).  For the purpose of rating disability from arthritis, the 
knee is considered a major joint.  See 38 C.F.R. § 4.45.

Under Diagnostic Code 5243, ratings are based on either the 
General Rating Formula for Diseases and Injuries of the Spine or 
on the basis of incapacitating episodes, whichever method results 
in a higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) 
Based on Incapacitating Episodes, a 10 percent rating requires 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months; a 20 
percent rating requires incapacitating episodes of at least two 
weeks but less than four weeks; and a 40 percent rating requires 
incapacitating episodes of at least four weeks but less than six 
weeks.  See Note to 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.  An incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bedrest and treatment 
"prescribed by a physician."  Id. 

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent rating where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not greater 
than 85 degrees, the combined range of motion of the 
thoracolumbar spine is between 120 and 235 degrees, or where 
muscle spasm or guarding does not result in an abnormal gait or 
abnormal spinal contour.   38 C.F.R. § 4.71a, Diagnostic 
Code 5237.

A 20 percent rating is assigned where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or where 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned if evidence shows forward flexion 
of the thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine, a 50 
percent rating if the evidence shows unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating if the 
evidence shows unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237.



Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  See Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  See also 
38 C.F.R. § 4.71a, DCs 5235-5243, Note (5) (indicating that, for 
VA compensation purposes, unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire thoracolumbar spine, 
or the entire spine is fixed in flexion or extension. . . .).

In addition, any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, are 
to be evaluated separately, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1). 

With respect to rating any neurological manifestations, DC 8520 
pertains to paralysis of the sciatic nerve.  Under this 
provision, mild incomplete paralysis warrants a 10 percent 
disability rating; moderate incomplete paralysis warrants a 20 
percent disability rating; moderately severe incomplete paralysis 
warrants a 40 percent disability rating; and severe incomplete 
paralysis with marked muscular atrophy warrants a 60 percent 
disability rating.  An 80 percent disability rating is warranted 
for complete paralysis, where the foot dangles and drops, there 
is no active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 38 
C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See Note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).



A.  Prior to July 23, 2009

Applying these criteria to the facts of the case, the Board finds 
that the orthopedic manifestations of the Veteran's low back 
disability did not warrant a rating higher than 10 percent prior 
to July 23, 2009.  The Board does find that the Veteran should be 
entitled to a 10 percent rating for his neurological 
complications of the left lower extremity during this time 
period.  The evidence that supports this conclusion is a VA 
examination dated March 2005 and VA treatment records from 2005 
to 2009.

The March 2005 VA examination found that the Veteran's spine was 
straight and his gait was normal.  The Veteran's lumbar spine had 
range of motion to 70 degrees of flexion, 10 degrees of 
extension, 20 degrees of right lateral flexion, 15 degrees of 
left lateral flexion, and 35 degrees of lateral rotation 
bilaterally.  The examiner noted pain throughout range of motion 
testing but no additional loss of motion on repetitive use.  The 
Veteran reported no incapacitating episodes of back pain in the 
last twelve months.  The examiner noted positive straight leg and 
Laseque signs on the left but indicated no radiation of symptoms 
into the lower extremities.  The examiner noted normal sensation 
and reflexes in the lower extremities.

There are no VA treatment records between June 2006 and October 
2008.  A December 2008 VA treatment record indicates chronic 
lower back pain with left lower extremity sciatica.  There are 
also VA physical therapy treatment records from December 2008 
thru March 2009.  The Veteran indicated improvement of his low 
back pain with the exercises prescribed.  The March 2009 note 
indicated that the Veteran's "back is doing good" and his pain 
was at a zero out of ten.

The orthopedic manifestations of the Veteran's low back condition 
did not warrant a higher 20 percent rating prior to July 23, 
2009, because he had flexion greater than 60 degrees, a combined 
range of motion greater than 120 degrees, and normal posture and 
gait.  Also as the Veteran did not have additional loss of motion 
on repetitive use, he would not be entitled to the next higher 
rating based on the Deluca criteria.

As to the Veteran's neurological complications, there was 
evidence of left-sided symptoms prior to the July 2009 VA 
examination.  At the March 2005 VA examination, the examiner 
noted positive straight leg raises on the left and the December 
2008 treatment record indicates left lower extremity sciatica.  
This evidence is sufficient to establish mild incomplete 
paralysis of the sciatic nerve.  However, as the Veteran had 
normal sensation and reflexes in the lower extremities at the 
March 2005 examination, there would not be a basis to assign the 
next higher rating for moderate incomplete paralysis.

Therefore, the Veteran should be entitled to two 10 percent 
ratings, one for the orthopedic manifestations and one for the 
neurological complications, prior to July 23, 2009.

B.  Since July 23, 2009

Applying these criteria to the facts of the case, the Board finds 
that the Veteran's low back disability does not warrant ratings 
higher than 20 percent for the orthopedic manifestations and 20 
percent for his neurological complications of the left lower 
extremity since July 23, 2009.  The evidence that supports this 
conclusion is a VA examination dated July 2009.

The July 2009 VA examination  found that the Veteran's posture 
was normal with normal curvature of the spine.  The Veteran's 
gait was slow and unsteady and he limped favoring the left leg.  
The Veteran's lumbar spine had range of motion to 45 degrees of 
flexion, 10 degrees of extension, 20 degrees of right lateral 
flexion, 10 degrees of left lateral flexion, and 10 degrees of 
lateral rotation bilaterally.  The Veteran had pain throughout 
range of motion testing but his motion was not further limited on 
repetitive use.  The examiner noted paraspinal muscle spasm and 
tenderness along the left side of the lumbar spine severe enough 
to alter the Veteran's gait.  There were positive straight leg 
raises on the left.  The neurological examination found sensory 
deficits in the left thigh and slight impairment of 
muscle strength in the left hip and thigh.  The Veteran had 
normal sensation and motor function on the right and normal 
reflexes bilaterally.

The orthopedic manifestations of the Veteran's low back condition 
do not warrant the higher 40 percent rating because he has motion 
in all directions albeit limited with flexion in excess of 30 
degrees.  As the range of motion was not further limited on 
repetitive use, the Veteran would not be entitled to the next 
higher rating under the Deluca criteria.

As to the neurological manifestations, the Veteran had diminished 
sensation and mildly diminished muscle strength in his left lower 
extremity.  He had normal reflexes.  These findings are 
consistent with no greater than moderate incomplete paralysis of 
the sciatic nerve.  Without greater deficits in sensation, motor 
function, muscle strength, or reflexes, the higher 40 percent 
rating for moderately severe incomplete paralysis is unwarranted.

Therefore, the Veteran's low back disability does not warrant 
ratings higher than the two 20 percent ratings now assigned, when 
also considering the separate rating for the associated left 
lower extremity radiculopathy.

III.	Increased Rating for Erectile Dysfunction (ED)

In November 2003, the RO granted service connection for ED as 
secondary to (i.e., a residual complication of) the Veteran's 
service-connected prostate cancer.  But he believes the 
noncompensable rating for his associated ED does not adequately 
compensate him for its affect on his relationships and day-to-day 
aspects of life.  However, for the reasons and bases discussed 
below, the Board finds that the noncompensable rating is still 
the most appropriate for this condition.

One initial point worth emphasizing is that the Veteran has been 
receiving special monthly compensation (SMC) under 38 U.S.C.A. § 
1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use of a 
creative organ since that November 2003 rating decision.  So he 
is being compensated for the ED in this other respect, and the 
amount of that higher level of compensation is not subject to 
review in this appeal.

The Veteran's ED has been rated under DC 7522 for penis 
deformity.  Under this diagnostic code, a 20 percent rating is 
warranted if  there is deformity of the penis with loss of 
erectile power. 38 C.F.R. § 4.115b, DC 7522.  In every instance 
where the schedule does not provide a zero percent evaluation for 
a diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's ED does not warrant a compensable rating 
(that is, apart from the SMC he is already receiving).  The 
evidence supporting this conclusion includes a VA examination 
report dated in March 2005.  During that March 2005 VA 
examination, he gave a five-year history of ED with complete 
erectile failure.

During his more recent October 2009 Travel Board hearing, the 
Veteran testified that he had no penis deformity, per se, other 
than complete loss of erectile power, which he nonetheless 
considered itself to be a deformity of sorts.  But this is not 
the meaning contemplated by the applicable VA regulation.

Although the March 2005 VA medical examination confirmed the 
Veteran has loss of erectile power, there is no indication of an 
accompanying penile deformity - either in the way of a relevant 
complaint, instance of treatment, or resulting medical diagnosis.  
This requirement of a penile deformity has been generally 
interpreted to mean a "physical" deformity.  And without evidence 
of physical deformity of the penis, there is no basis for 
assigning a compensable rating for the ED.  The requirement under 
Diagnostic Code 7522 of deformity of the penis "with" loss of 
erectile power clearly means that both factors are required.  See 
Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the 
conjunctive "and" in a statutory provision means that all of the 
conditions listed in the provision must be met); compare Johnson 
v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" 
requirement must be met in order for an increased rating to be 
assigned).



So while it is undisputed that he has loss of erectile power, the 
rating criteria also clearly require accompanying physical 
deformity of his penis to warrant a compensable evaluation.  
Absent this, he is at most entitled to the SMC that he is already 
receiving for loss of use of a creative organ.

IV.	TDIU

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  Consideration may be given to his level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his age or the impairment caused by any 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities, provided there is one disability ratable 
at 60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  Id.

Even if the ratings for a Veteran's disabilities fail to meet the 
first two objective bases upon which a permanent and total 
disability rating for compensation purposes may be established, 
the Veteran's disabilities may be considered under subjective 
criteria.  If the Veteran is unemployable by reason of his 
disabilities, occupational background, and other related factors, 
an extraschedular total rating may also be assigned on the basis 
of a showing of unemployability, alone.  See 38 C.F.R. § 4.16(b).  
So even if the Veteran does not meet the threshold minimum 
percentage standards set forth in § 4.16(a), extra-schedular 
consideration is to be given.  Id. See, too, 38 C.F.R. § 
3.321(b)(1).



A Veteran may be considered as unemployable upon termination of 
employment that was provided on account of disability, or in 
which special consideration was given on account of the same, 
when it is satisfactorily shown that he or she is unable to 
secure further employment.  38 C.F.R. § 4.18.  "Marginal 
employment," for example, as a self-employed worker or at odd 
jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a). See, too, Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  Also, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment." In 
this context, it noted the following standard announced by the 
United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' 
before the courts find that there is an inability to engage in 
substantial gainful activity.  The question must be looked at in 
a practical manner, and mere theoretical ability to engage in 
substantial gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is realistically 
within the physical and mental capabilities of the claimant.



That said, to receive a TDIU, the Veteran's service-connected 
disability, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Moreover, the degree of impairment in occupational 
functioning that is generally deemed indicative of 
unemployability consists of a showing that the Veteran is indeed 
"[in]capable of performing the physical and mental acts required 
by employment," and is not based solely on whether the Veteran is 
unemployed or has difficulty obtaining employment.  , 4 Vet. App. 
361 (1993).  Rather, the record must demonstrate some factor that 
takes his situation outside the norm since the VA rating schedule 
already is designed to take into consideration impairment that 
renders it difficult to obtain and keep employment.  Id.  See, 
too, 38 C.F.R. §§ 4.1, 4.15 (2009).

In this case, the Veteran has a 40 percent rating for the 
residuals of prostate cancer, a 20 percent rating for diabetes 
mellitus, a 20 percent rating for a left shoulder disability, a 
20 percent rating for a low back disability, a 20 percent rating 
for the associated radiculopathy of the left lower extremity, a 
20 percent rating for a right shoulder disability, a 10 percent 
rating for a right knee disability, a 10 percent rating for 
hypertension, a 10 percent rating for a hiatal hernia, a 10 
percent rating for diabetic retinopathy, a 0 percent rating for 
bilateral hearing loss, and a 0 percent rating for erectile 
dysfunction.  His combined disability rating is 90 percent.  
38 C.F.R. § 4.25.  Therefore, he satisfies the rating 
requirements of § 4.16(a) for consideration of a TDIU - that is, 
without having to resort to the extra-schedular provisions of 
§ 4.16(b).

But it is not shown that his service-connected disabilities 
preclude him from obtaining and maintaining substantially gainful 
employment, so he is not entitled to a TDIU.  The evidence 
supporting this conclusion includes a statement from his former 
employer.



The Veteran's former employer reported that the Veteran had last 
worked in December 2002 and that he voluntarily retired.  In the 
accompanying resignation letter, the Veteran indicates that he is 
retiring to move on to the "golden years that [he] has been 
planning for and dreaming about."  There is no indication in the 
Veteran's letter or the former employer's statement that the 
Veteran resigned due to any medical reason.

The Veteran's condition does not warrant a TDIU because there is 
no evidence that he is precluded from substantially gainful 
employment.  All evidence indicates that the Veteran retired 
voluntarily from his position due to a financial ability to do 
so.  The Veteran has not alleged that he has attempted to find 
other employment but his condition precluded him from doing so.

V.	Increased Rating for Residuals of Prostate Cancer

In November 2003, the RO granted service connection for prostate 
cancer and assigned an initial 40 percent rating.  The RO also 
assigned a temporary 100 percent rating for the period the 
Veteran's convalescence following a radical prostatectomy from 
June 27, 2003, to November 1, 2003.  In February 2005, the 
Veteran filed a claim for increased rating stating that he had an 
increase in his condition.  In an October 2006 rating decision, 
the RO granted a temporary 100 percent rating for the Veteran's 
prostate cancer for the period he underwent radiation therapy 
from September 21, 2004, to June 1, 2005, and then continued the 
prior 40 percent rating.  The Veteran appealed for a rating 
higher than 40 percent.  For the reasons and bases discussed 
below, the Board finds that a higher 60 percent rating is 
warranted for his urinary incontinence and a separate 10 percent 
for his fecal incontinence as residuals of his prostate cancer.



Prostate cancer and the postoperative residuals of the prostate 
cancer are rated under 38 C.F.R. § 4.115a, Diagnostic Code 7528, 
for malignant neoplasms of the genitourinary system.  Under DC 
7528, malignant neoplasms of the genitourinary system are rated 
at 100 percent.  If there has been no local reoccurrence or 
metastasis following surgical, X-ray, actineo-plastic 
chemotherapy or other therapeutic procedure, the disability 
should be rated on residuals such as voiding dysfunction or renal 
dysfunction, whichever is predominant.  

Renal dysfunction is rated at the noncompensable level if there 
is albumin and casts with a history of acute nephritis; or there 
is hypertension at the noncompensable level under DC 7101.  A 30 
percent rating is warranted if there is constant 
or recurring albumin with hyaline and granular casts or red blood 
cells; or transient or slight edema; or hypertension that is at 
least 10 percent disabling.  A 60 percent rating is warranted if 
there is constant albuminuria with some edema; or definite 
decrease in kidney function; or hypertension that is at least 40 
percent disabling.

Voiding dysfunction may be rated based on frequency, urine 
leakage or obstructed voiding.  Ratings based on urinary 
frequency allow for a 20 percent rating where the daytime voiding 
interval between one and two hours, or awakening to void three to 
four times per night.  Urinary frequency characterized by daytime 
voiding interval less than one hour, or awakening to void five or 
more times per night warrants a 40 percent rating.  38 C.F.R. § 
4.115a.

Ratings based on urine leakage, including continual urine 
leakage, post surgical urinary diversion, urinary incontinence, 
or stress incontinence allow for a 20 percent rating where the 
Veteran is required to wear of absorbent materials that must be 
changed less than two times per day.  Urine leakage which 
requires the wearing of absorbent materials that must be changed 
two to four times per day is 
evaluated as 40 percent disabling.  Lastly, urine leakage that 
requires the use of an appliance or the wearing of absorbent 
materials that must be changed more than four times per day is 
evaluated as 60 percent disabling.

Ratings based on obstructed voiding allow for a 10 percent rating 
where there is marked hesitancy, weak or slow stream or decreased 
force of stream.  Urinary retention that requires catheterization 
warrants a 30 percent rating.

Applying these criteria to the facts of the case, the Board finds 
that the residuals of the Veteran's prostate cancer do not 
warrant a rating higher than 40 percent since June 1, 2005.  The 
evidence that supports this conclusion is 

An undated treatment record from Madigan Army Medical Center 
shows a course of radiation therapy from September 21, 2004, to 
November 10, 2004, with minimal radiation-associated dysuria. An 
August 2005 treatment record indicates prostate cancer is stable 
and that there were no urinary symptoms.

The March 2005 VA examination found no urinary or stool 
incontinence.  Rectal examination indicated that the prostate was 
firm, nodular and nontender and there were no rectal masses.

At the July 2009 VA examination, the Veteran reported urinating 
12 times a day at 45 minute intervals and four times a night at 
two hour intervals.  He reported urinary incontinence requiring 
absorbent materials that he changes six times a day.  He also 
reported moderate fecal leakage requiring changing of the 
absorbent materials.  He also reported urinary urgency but no 
urinary retention.  

The Veteran's condition warrants the higher 60 percent rating 
based on urinary incontinence because he changes his absorbent 
materials six times a day.  This is the maximum schedular rating 
under voiding dysfunction.

The Veteran argues that he is entitled to the 100 percent rating 
because his condition reoccurred after the radical prostatectomy.  
In this case, the period of time between the assignment of the 
two temporary 100 percent ratings from November 1, 2003 to 
September 1, 2004, which coincides with the period between the 
Veteran's prostatectomy and his radiation therapy, is not at 
issue.  Because claims for increased compensation apply 
prospectively rather than retroactively and the Veteran did not 
file his claim for increased compensation until February 10, 
2005, the Board cannot adjust the November 2003 termination of 
the first temporary 100 percent rating.  See 38 U.S.C.A. § 
5110(b)(2) (West 2002) and 38 C.F.R. §§ 3.400(o)(1), 3.400(o)(2) 
(2009).  For the time period since the reinstatement of his 40 
percent rating in June 1, 2005, the evidence does not support 
that the Veteran continued to have prostate cancer so his 
condition is appropriately rated based on the residuals.

The Board does find that a separate rating is warranted for the 
residual of fecal leakage found at the July 2009 VA examination.  
Fecal incontinence is rated under DC 7332. Under DC 7332, a 10 
percent disability rating is assigned when there is constant 
slight or occasional moderate leakage. A 30 percent disability 
evaluation is contemplated for impairment of sphincter control 
characterized by occasional involuntary bowel movements 
necessitating wearing of a pad. A 60 percent disability 
evaluation is assigned for extensive leakage and fairly frequent 
involuntary bowel movements, and complete loss of sphincter 
control warrants a 100 percent disability rating. 38 C.F.R. § 
4.114, Diagnostic Code 7332 (2009). 
 
Applying these criteria to the facts of the case, the 10 percent 
rating is appropriate for moderate fecal leakage.  Therefore, the 
Veteran is also entitled to a separate 10 percent rating for the 
fecal incontinence as a residual of his prostate cancer.

VI.	Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  



The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 60 
percent for urinary incontinence, 20 percent for the orthopedic 
manifestations of the Veteran's low back disability, 20 percent 
for the associated radiculopathy of the left lower extremity, 10 
percent for fecal incontinence, and noncompensable for the 
Veteran's erectile dysfunction contemplate the Veteran's 
symptoms, referral to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service for consideration of 
an extra-schedular evaluation is not required.  In other words, 
there is no evidence the Veteran's low back disability, lumbar 
radiculopathy of the left lower extremity or erectile dysfunction 
have caused marked interference with his employment - meaning 
above and beyond that contemplated by his schedular rating, or 
required frequent periods of hospitalization so as to render 
impractical the application of the regular schedular standards.  
See Thun. 

Moreover, as discussed above, the Veteran voluntarily retired in 
December 2002 and has not sought employment since.  According to 
38 C.F.R. § 4.1, generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993), the Court reiterated that the disability rating, itself, 
is recognition that industrial capabilities are impaired.  So the 
Board does not have to refer this case for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claims for a rating higher than 10 percent for the low back 
disability prior to July 23, 2009, and a rating higher than 20 
percent since, are denied.

However, the neurological complications of the Veteran's low back 
disability, namely, the associated lumbar radiculopathy affecting 
his left lower extremity, warrant a 10 percent rating prior to 
July 23, 2009, though no greater rating, and no higher rating 
than 20 percent since.



The claim for a compensable rating for ED is denied.

The claim for a TDIU is denied.

The rating for the residuals of prostate cancer is increased to a 
60 percent rating for urinary incontinence and a separate 10 
percent for fecal incontinence.


REMAND

As already alluded to, the Veteran filed a NOD in February 2006 
in response to the confirmation and continuance of the 10 percent 
rating for his left knee patella pain syndrome in a July 2005 RO 
decision.  The RO subsequently issued another decision in April 
2007 concerning this claim, again denying a rating higher than 
10 percent, but did not also issue a SOC in response to the 
earlier NOD.  So the Board must remand this other claim, rather 
than merely referring it, to provide the Veteran a SOC concerning 
this other claim and to give him an opportunity to perfect his 
appeal to the Board concerning this additional issue by also, in 
response, filing a timely Substantive Appeal (VA Form 9 or 
equivalent).  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this remaining claim is REMANDED for the following 
additional development and consideration:

Send the Veteran a SOC concerning his claim for a rating higher 
than 10 percent for his left knee disability (patella pain 
syndrome with degenerative joint disease).  Advise him that he 
still needs to file a timely Substantive Appeal (VA Form 9 or 
equivalent), in response to the SOC, for the Board to have 
jurisdiction to consider this additional claim.  38 C.F.R. §§ 
20.200, 20.302(b), etc.  Only if he does should this claim be 
returned to the Board for further appellate consideration.



The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


